 

Exhibit 10.2

 

THIRD AMENDMENT TO THE

EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into on February 27, 2015 (the “Amendment Effective Date”), by and between DDR
Corp., an Ohio corporation (“DDR” or the “Company”), and Christa A. Vesy
(“Executive”).

 

Executive has been and is now employed by and serving DDR as its Executive Vice
President & Chief Accounting Officer.  Executive and DDR are currently parties
to an Employment Agreement, dated February 29, 2012 and amended by the First
Amendment thereto, dated February 27, 2013 and further amended by the Second
Amendment Thereto, dated February 28, 2014 (the “Current Agreement”), that
reflects the terms pursuant to which Executive has been serving DDR.  The Board
of Directors of DDR (the “Board”), on behalf of the Company, and Executive
desire to enter into this Amendment to amend the Current Agreement to reflect
the terms pursuant to which Executive will continue to be employed by and serve
DDR (the Current Agreement as so amended, the “Amended Agreement”).  Certain
capitalized terms used in this Amendment without definition have the meanings
ascribed to them in the Current Agreement.

 

DDR and Executive agree, effective as of the Amendment Effective Date, as
follows:

 

1.  Amendment and Restatement of Section 1 of the Current Agreement.  Section 1
of the Current Agreement is hereby amended and restated in its entirety as
follows:

“1.  Employment, Term.  DDR engages and employs Executive to render services in
the administration and operation of its affairs as its Executive Vice President
& Chief Accounting Officer, reporting directly to DDR’s Chief Executive Officer
(the “CEO”) or such other person designated by the CEO, in accordance with the
terms and conditions of this Agreement, for a term extending from the Effective
Date through December 31, 2015.  The period of time from the Effective Date
until December 31, 2015 is sometimes referred to herein as the “Contract
Period.”

2.  Counterparts.  This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

3.  Entire Agreement.  The Amended Agreement, consisting of the Current
Agreement as amended as of the Amendment Effective Date by the Amendment,
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

4.  Continuing Effectiveness.  Except as otherwise provided herein, the Current
Agreement shall continue in full force and effect in accordance with its terms.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, DDR and Executive have executed this Amendment as of the
date first written above.

 

DDR CORP.

 

 

By:

/s/ David J. Oakes

 

David J. Oakes

 

President and Chief Executive Officer

 

 

By:

/s/ Christa A. Vesy

 

Christa A. Vesy

 

 

2